      Case 2:10-cr-00168-JAM Document 180 Filed 04/21/20 Page 1 of 1

                                                                         FILED
                       UNITED STATES DISTRICT COURT                   April 21, 2020
                      EASTERN DISTRICT OF CALIFORNIA              CLERK, US DSITRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                         CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:10-cr-00168-JAM

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
VINH HOANG,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release VINH HOANG ,

Case No. 2:10-cr-00168-JAM Charge 18 USC § 3583, from custody for the

following reasons:

                      Release on Personal Recognizance with the same terms and

                      conditions and previously imposed plus electronic monitoring

                X     and home confinement. Ordered to appear before District

                      Judge Mendez on June 9, 2020 at 9:15 am for Admit or Deny

                      hearing.

                      Bail Posted in the Sum of $

                             Unsecured Appearance Bond $

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other):

      Issued at Sacramento, California on April 21, 2020 at 2:49 pm

                                   By:   /s/ Carolyn K. Delaney

                                         Magistrate Judge Carolyn K. Delaney
